DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
This office action is responsive to the amendment filed on 12/09/20.  As directed by the amendment: claims 1, 4, 8, 15, and 20 have been amended; and no claims have been cancelled nor added.  Thus, claims 1-20 are presently pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-12, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Centner et. al. (US 2014/0312023) 
With regard to claim 1, Centner teaches a welding torch (FIG. 1), comprising: a neck assembly (22) having a protrusion (screw threaded portion near end 24 illustrated in at least FIG. 3).   It is noted that the instant patent application explicitly states that “in some examples, the protrusion is a screw thread, and the passage is a threaded groove….”, para. [0038]); accordingly, the aforementioned correlation is being applied to the limitation of the claimed “protrusion.”   Further, Centner teaches a gas diffuser (26) (FIG. 3) having a passage that extends both axially and radially (female thread 30 within inner portion of gas diffuser 26 forms an axial and radial passageway which receives end 24 of neck 22) 
While Centener does indeed teach that the threads have a straight portion and tapered portion,  Centner does not explicitly teach the limitation of interfacing the protrusion to the diffuser in approximately 1.5 turns or less, however, Centener does explicitly teach: “In one embodiment, the straight portion 32 has a 9/16″-18 screw thread, and the tapered portion 34 has a ¼″-18 NPT (National Pipe Thread) thread. However, the tapered portion and straight portion may have other dimensions, as long as the tapered portion blends into the straight portion….”, para. [0018]).  Accordingly, it is submitted that it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to adapt the threads 30 of the Centener reference to have such a dimension such that interfacing the protrusion to the diffuser in approximately 1.5 turns or less as the citation teaches that “the tapered portion and straight portion may have other dimensions”, for the purpose of reducing the number of turns required to speed up the connecting process and/or to provide a quick detach coupling between the subject components as since it has been held that discovering an optimum value of a result effective variable (adapting the number of threads on a surface to modify the number of turns desired/required) involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With regard to claim 2, Centener teaches the protrusion is a screw thread (see threads on end of 22 in FIG. 4) and the passage is a threaded groove (see corresponding female threaded groove in FIG. 4).
With regard to claim 3, with regard to the limitations of the screw thread and the threaded groove are based on a custom double-start stub ACME thread, it is submitted that as Centener teaches “In one embodiment, the straight portion 32 has a 9/16″-18 screw thread, and the tapered portion 34 has a ¼″-18 NPT (National Pipe Thread) thread. However, the tapered portion and straight portion may have other dimensions, as long as the tapered portion blends into the straight portion….”, para. [0018]),  it is submitted that it would have been obvious to one of ordinary skill in the art at the time of invention made to adapt the threads of Centener as claimed (e.g., by reducing the thread size to thereby reduce the number of turns, etc.) as a matter of routine experimentation for the purpose of reducing the time it takes to establish a secure locking function between the respective components.

With regard to claim 5, Centener teaches the screw thread comprises a first thread and a second thread (“threaded external surface 28 includes both a straight portion 32 and an adjoining tapered portion 34”, para. [0018]), and wherein the threaded groove comprises a first groove configured to interface with the first thread, and a second groove configured to interface with the second thread (“the male, threaded portion is mateable with an internal female thread 30 of the gas diffuser 26 for connecting the gas diffuser to the welding gun neck”, para. [0017]).   
With regard to claim 6, the limitation of the screw thread or the threaded groove has a total axial length that is approximately 1.5 times or less an axial lead length of the screw thread or the threaded groove, it is submitted that while Centner does indeed teach a tubular body 22 with a threaded external surface 28 having a varied tapered portion 34 and a straight portion 32 to accept a respective corresponding female thread 30 of a gas diffuser 26 to create a coupling therein, it is submitted that it would have been obvious to one of ordinary skill in the art at the time of invention made to adapt the threads of Centner as claimed (e.g., by reducing the thread size to thereby reduce the number of turns, etc.) as a matter of routine experimentation for the purpose of reducing the time it takes to establish a secure locking function between the respective components.
With regard to claim 8, Centner teaches a neck assembly for use with a welding torch (FIGS. 1-3), comprising: a neck (14) inner having a protrusion (threads 28 comprising tapered portion 34 and straight portion 32)  that is configured to interface with a passage of a gas diffuser (26), wherein the protrusion (threads 28 comprising tapered portion 34 and straight portion 32)   is configured to remove the gas diffuser (26) from the neck inner (14).
Centner does not teach the neck assembly having a protrusion or the gas diffuser having a passage to interface with the protrusion in approximately 1.5 turns or less, however, Ho teaches a gas 
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Centner reference, to include the neck assembly having a protrusion or the gas diffuser having a passage to interface with the protrusion in approximately 1.5 turns or less, as suggested and taught by Ho, for the purpose of providing a quick detach coupling between the subject components.
With regard to claims 9 and 10, the limitations of the protrusion is a screw thread and the screw thread is based on a custom double-start stub ACME thread, it is submitted that while Centner does indeed teach a tubular body 22 with a threaded external surface 28 having a varied tapered portion 34 and a straight portion 32 to accept a respective corresponding female thread 30 of a gas diffuser 26 to create a coupling therein, it is submitted that it would have been obvious to one of ordinary skill in the art at the time of invention made to adapt the threads of  Centner as claimed (e.g., by reducing the thread size to thereby reduce the number of turns, etc.) as a matter of routine experimentation for the purpose of reducing the time it takes to establish a secure locking function between the respective components.
With regard to claim 11, Centener teaches the screw thread comprises a first thread and a second thread (“threaded external surface 28 includes both a straight portion 32 and an adjoining tapered portion 34”, para. [0018]).
With regard to claim 12, the limitation of the screw thread or the threaded groove has a total axial length that is approximately 1.5 times or less an axial lead length of the screw thread or the threaded groove, it is submitted that while Centner does indeed teach a tubular body 22 with a threaded external surface 28 having a varied tapered portion 34 and a straight portion 32 to accept a respective corresponding female thread 30 of a gas diffuser 26 to create a coupling therein, it is submitted that it would have been obvious to one of ordinary skill in the art at the time of invention made to adapt the threads of Centner as claimed (e.g., by reducing the thread size to thereby reduce the number of turns, etc.) as a matter of routine experimentation for the purpose of reducing the time it takes to establish a secure locking function between the respective components.


It is noted that the instant patent application explicitly states that “in some examples, the protrusion is a screw thread, and the passage is a threaded groove….”, para. [0038]); accordingly, the aforementioned correlation is being applied to the limitation of the claimed “protrusion.”   While Centener does indeed teach that the threads have a straight portion and tapered portion,  Centner does not explicitly teach the limitation of interfacing the protrusion to the diffuser in approximately 1.5 turns or less, however, Centener does explicitly teach: “In one embodiment, the straight portion 32 has a 9/16″-18 screw thread, and the tapered portion 34 has a ¼″-18 NPT (National Pipe Thread) thread. However, the tapered portion and straight portion may have other dimensions, as long as the tapered portion blends into the straight portion….”, para. [0018]).  Accordingly, it is submitted that it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to adapt the threads 30 of the Centener reference to have such a dimension such that interfacing the protrusion to the diffuser in approximately 1.5 turns or less as the citation teaches that “the tapered portion and straight portion may have other dimensions”, for the purpose of reducing the number of turns required to speed up the connecting process and/or to provide a quick detach coupling between the subject components as since it has been held that discovering an optimum value of a result effective variable (adapting the number of threads on a surface to modify the number of turns desired/required) involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With regard to claims 16 and 17, the limitations of the passage comprises a threaded groove and the threaded groove is based on a custom double-start stub ACME thread, it is submitted that while Centner does indeed teach a tubular body 22 with a threaded external surface 28 having a varied tapered portion 34 and a straight portion 32 to accept a respective corresponding female thread 30 of a gas diffuser 26 to create a coupling therein, it is submitted that it would have been obvious to one of ordinary 
With regard to claim 18, Centener teaches the screw thread comprises a first thread and a second thread (Centner does indeed teach a tubular body 22 with a threaded external surface 28 having a varied tapered portion 34 and a straight portion 32 to accept a respective corresponding female thread 30 of a gas diffuser 26 to create a coupling therein).   
With regard to claim 19, the limitation of the threaded groove has a total axial length that is approximately 1.5 times or less an axial lead length of the threaded groove, it is submitted that while Centner does indeed teach a tubular body 22 with a threaded external surface 28 having a varied tapered portion 34 and a straight portion 32 to accept a respective corresponding female thread 30 of a gas diffuser 26 to create a coupling therein, it is submitted that it would have been obvious to one of ordinary skill in the art at the time of invention made to adapt the threads of  Centner as claimed (e.g., by reducing the thread size to thereby reduce the number of turns, etc.) as a matter of routine experimentation for the purpose of reducing the time it takes to establish a secure locking function between the respective components.
With regard to claim 20, the limitation of the gas diffuser includes a taper that is configured to interface with a locking taper of the neck assembly would have been obvious to one of ordinary skill in the art at the time of invention made in view of Ho which teaches a gas diffuser (3) (FIG. 1) which includes a coupling protrusion 7 which interfaces with a coupling groove 8 and insertion portion 5 of a tip 4 (FIG. 2).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Centener et. al. (US 2014/0312023) in view of Crowe (US 9742140)
With regard to claim 7, Centener teaches the invention as claimed; however, the citation does not teach the limitation of an axially extending keyway that leads to a radially extending channel.   However, Crow teaches the known limitation of utilizing a keyway to perform a securement function (Crowe: col. 4, ln. 62 to col. 5, ln. 5).
.   

Allowable Subject Matter
Claims 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.   Accordingly, if claim 13 was rewritten to include all of the limitations of claim 8 (from which it depends) in addition to claim 1, the claim would be allowable.   Additionally, if claim 14 was rewritten to include all of the limitations of claim 8 (from which it depends) in addition to claim 1, the claim would be allowable.   

Response to Arguments
Applicant's arguments filed 12/09/20 have been fully and are addressed hereafter The prior art rejections are newly presented in view of the most recent claim amendments.
	
	
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH W ISKRA/Examiner, Art Unit 3761 

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761